Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 27, 2020. 

Amendments
           Applicant's amendments, filed July 27, 2020, is acknowledged. Applicant has cancelled Claims 2-5, 9-16, 18-20, 24-25, 28-32, 35-58, 61-62, 64-65, 67, and 71, and amended Claims 1, 6-8, 17, 21-23, 26-27, 33-34, 59-60, 63, 66, 68-70, and 72.
	Claims 1, 6-8, 17, 21-23, 26-27, 33-34, 59-60, 63, 66, 68-70, and 72 are pending.

Election/Restrictions
1. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1, 6-8, 17, 21-23, 26-27, 63, 66, and 68, drawn to an isolated nucleic acid molecule encoding a natural killer cell immune-function receptor-chimeric antigen receptor (NKR-CAR), a vector comprising said nucleic acid molecule, a cell comprising said nucleic acid molecule, and a method of making said cell, classified in CPC C12N 2510/00.
Group II. Claims 33-44 and 59-60, drawn to an isolated NKR-CAR polypeptide, and complex thereof, classified in CPC 2317/565.
Group III. Claims 69-70 and 72, drawn to a method of providing anti-tumor immunity in a mammal, and a method of treating cancer in a mammal, the methods comprising the step of administering to the mammal an effective amount of a cell comprising a nucleic acid molecule encoding a NKR-CAR polypeptide, classified in CPC A61P 35/00.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not are mutually exclusive molecules and have different modes of operation, function or effect, whereby those of ordinary skill in the art have long-recognized that nucleic acid molecules and proteins are distinctly different biological molecules. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions Group I and Group III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, as evidenced by the enormous breadth of the claims, the method of Group III can be practiced with an enormous genus of structurally diverse molecules encoded by a heterologous nucleic acid, and the nucleic acid molecule of Group I need not be used in the method of Group III, but rather may be used in another method such as an in vitro cell culture experiment. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The Groups have different classifications. A search for a first nucleotide molecule would not be co-extensive with a search for a second polypeptide. Further, a reference rendering a first nucleotide molecule as anticipated or obvious over the prior art would not necessarily also render a method of treating cancer as anticipated or obvious over the prior art. Because these inventions are distinct for reasons given above, and because a search of one does not necessarily overlap with that of another, it would be unduly burdensome for the examiner to search and examine all the subject matter being sought in the presently pending claims and thus, restriction for examination purposes as indicated is proper.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 

2. 	This application contains claims directed to the following patentably distinct species in each of (i)-(vi) set forth below: 
i) elect alternative mesothelin antigen binding domain CDR SEQ ID NO from SEQ ID NO:234, 240, 230-233, 235-239, and 241-253, as recited in Claims 1, 6,  and 34; 
ii) elect alternative NKR-CAR generic design, to wit, KIR-CAR, NCR-CAR, SLAMF-CAR, FcR-CAR or Ly49-CAR, as recited in Claim ; 
iii) concordant with the above-elected alternative NKR-CAR of Claims 7 and 8, elect alternative transmembrane domain and its corresponding SEQ ID NO and/or alternative cytoplasmic domain and its corresponding SEQ ID NO, as recited in Claim 17; 
iv) elect alternative additional structural feature of the NKR-CAR-encoding nucleic acid, to wit, the leader sequence of SEQ ID NO:1 (Claim 21(i)), the TCAR (Claim 21(ii)), the TCAR (Claim 21(iii)), the second NKR-CAR (Claim 21(ii)), the second NKR-CAR (Claim 21(iii)); the hinge domain (Claims 22-23), or the adapter molecule (Claim 26); 
v) should Applicant elect the alternative additional structural feature to be the hinge domain, then further elect the concordant alternative hinge domain and its corresponding SEQ ID NO, as recited in Claim 23;
vi) should Applicant elect the alternative additional structural feature to be the adaptor molecule, then further elect the concordant alternative adaptor molecule and its corresponding SEQ ID NO, as recited in Claim 27.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of (i)-(vi), concordantly, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 33-34, 59, 63, 66, and 68-70 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633